Title: To George Washington from Henry Knox, 20 March 1793
From: Knox, Henry
To: Washington, George



Sir,
War department March 20th 1793

I have previously had some conversation with Doctor Williamson upon the subject of his letter to you of the 19th instant relative

to certain posts which in his opinion would be proper to be established in the Western Country.
The post which he mentions at Cumberland River would properly come under the cognizance of Governor Blount in whose territory it is & who possesses the powers of interior arrangement within certain limits. If he should think proper to establish it, he may do it either with Militia or regular troops as he shall judge proper one Company of which is under his orders.
The post at Fort Massac would perhaps require to be postponed until the definition of the boundaries with the Wabash Indians with whom we have lately made a peace should take place. I have the honor to be with perfect respect Your humble servant

H. Knox

